                                                                  CLERK'S OFFICE U.S.DIST.COURT
                                                                         AT 1
                                                                            R(* 0KE,VA
                                                                               FILED

                    Ix 'rl-ls UNITED STATESols-rluc'rc'ouR.r JA8 16 2018
                   y'oR 'rl-ls U STERN ols-rm c'
                                               r os w RslN lx u ,ux                  cussx
                             H ARRISO N BU RG D IW SIO N             BK
                                                                           EPUW C ERK

SY RON D .R O GER S,

                      Plaindffy                   Case N o.5:17-CV-70073

V.


FREDEM CK SCH ILLIN G
eta1.,                                            By: H on.M ichaelF.U rbansld
                                                  ChiefUnited StatesDistrictJudge
                      D efendants.

                              M EM O R AN D U M O PIN ION

         D efendantsD avid M acD onald,D .O .and TanyaLandtnlm ,H ealth Services

AHministrator(collectivelyTfD'
                             efendants'')ftledamodon forsummaryjudgmentpursuantto
Rule 56 oftheFederalRulesofCivilProcedure on N ovem ber29,2018.ECF N o.83.The

cout'
    theard argum enton themodon onlanuary3,2019.Forthereasonsstatedbelow,the
courtGRANTSthemodonfotslpmmaryjudgment.M countsateDISM ISSED andthis
caseisSTRICK EN from the acdvedocket.

                                             1.

         PlnindffSyronD.Rogezsrflkogers'')wasaninmateattheAugustaCorrecdonal
Centerr<ACC'')atthetimeoftheeventsgivingdsetothisclnim.ECF No.83-1,at98.
Theseeventsoccurred mainlyinM arch andAplilof2015.J.daat115.Rogersremains

incarcerated clzrrently.Ld.
                          aDefendantDr.David MacDonald (<fDr.MacDonald'')isafamily
physician who isBoard Cero ed in Fam ilyM edicine.ECF N o.83-2,at2.D efendantTanya

LanA m (<fHSA Landrkmf) served astheHealth ServicesAdministratoratACC duringthe
period giving rise to Rogets'sclnim s.ECF N o.83-3,at10.
      These cbim sarise from whatRogersallegeswasinadequate cateand retaliadon

againstconsdtudonally ptotected speech.Rogersw as& stseen attheUniversity ofVitgitaia

Hospitalr<UVA'')inanoff-siteclinicalappointmentfordissecdngcellu'
                                                                litisinthescalpatea
onlune12,2014.ECF No.83-5,at2.Hehad been receiving trea% entforthiscondiéon
fotseveralyears.J.daOn Septem ber9,2014,Dr.DavidShonkaatUVA fizttherevaluated

Rogersand noted constantdtainage/dischatgefrom thewoundarea.Ld.aat7.Rogerswasre-
evaluated on February 12,2015,w hen surgery and graftreconstrucdon were ftrstdiscussed.

Lt.
  laat9.ThisprocedurewasperformedonM atch 6.LdaA fffoam bolster''wasattachedto
thegraftsiteduting surgery to aid in short-term henling.ECF N o.83-6,at48.Following the

procedure,Rogerszeturned to ACC wit.h adischargenotadon thatread,f% ewillschedule

you afollow-up appointmentfoz3/12/15.W ewillremoveyoutbolsteratthattime.''ECF
N o.83-5,at15.A M arch 11,2015 notadon in A CC'Sm edicalrecordsindicatesthatD r.

M acD onald wasawareofthisappointm ent.ECF N o.83-4,at7.

      D r.Shonkaissued severalpost-operadve ordersregarding Rogers,inclucling thathe

notliftanyweightexceeding 10 lbs.ECF N o.83-5,at16.A fterRogets'sretlarn to A CC

following hissurgery,hewasdischatged ftom the m edical916t.133* back into general

populadon.Thereissom edisagreem entasto when thishappened;Dt.M acD onald states

thatthedischatgeoccutredonMarch9(ACC medicalzecordssupportthislwhileRogers
clnim shewassentback to generalpopuladon assoon ashe retuzned to A CC,thesam e day

ashisstugery.Com are ECF N o.83-7,at45 and ECF N o.83-4,at7w1:11ECF N o.83-1,at

27.Rogerswassim ated in a third-floorcelland had to ascend and descend stairsin orderto

attend m ealsand m edicalappointm ents.ECF N o.83-1,at128-29.


                                           2
      Rogezs'sM arch 12,2015 appointm entw ascancelled by UVA .On M arch 12 at10:11

am ,Ellen D esper,anurseatUVA,noted in Rogets'sm eclicaltecord thatshetold a

physician atACC thatRogers'spost-operadveappoin% entwith D t.Shonkawould need to

berescheduled fffzom 3/24to 3/17::to removehisbolsterdtessing.ECF No.83-5,at19.
N utse D esperindicated thattheACC physician w asawom an;Dr.D ianeLandauer,Dr.

M acD onald'scolleague,wasthe only fem alephysician working atA CC.ECF N o.83-2,at2.

D r.M acD onald review ed Rogers'sm edicalrecord and saw thatUV A had cancelled the

M atch 12 appointm ent,asthenotadon fflkescheduled byUVA pending''had been added to

thezecord.ECF N o.83-7,at33.D r.M acD onald also knew from Rogezs'sm edicalrecord

thathewasscheduled tobeexaminedbyIV.Landauerthenextday,on Match 13.J1LT'here   -.




isno evidence thatD r.M acD onald saw RogersafterM atch 11,2015.Afterthatdate,Rogers

wastreated by A CC staffphysician D r.Landauer.

      O n M arch 13,D t.Landauerexnm ined Rogersand noted slightturbid clrainage ftom

histlligh graftsite.ECF N o.83-4,at9.O n M arch 19,Rogerswasevaluated again by D r.

Landauer,who nodced m oze drainage from the scalp,butrecorded thatthegraftsitewas

healingwell.LdaOnM arch 20,atelephonècallwasmadetoUVA describingtheincreasein

dtainageandothersym ptom s.Ld.aat11.A nutseatUVA askedthatRogersbebroughtback

and recorded thathe had been ano-show forhisM arch 17 post-operativeappoin% ent.

ECF No.83-5,at21.RogerswasbroughttoUVA thatafteznoon.1daDr.Landauerlater

noted thattheskin graftTrdidnottake''andneeded sutgicaldebridement.Li Tl'
                                                                        liswas

performed onM atch 23.Ld.a



                                           3
       Rogetswasreturned to ACC on M atch 24 with severalpost-operadve ordezs,

including(aglin)tlmtheshouldnotliftover10lbs.forapproximately4weeks.ECFNo.83-
5,at16.Rogerswasseen severaltimesbydoctorsandnutsesbetween March 24andlune2.
ECF N o.83-4,at13.Rogerswasdischarged from the m edicalinfitm ary on oraboutApril

28,2015 and retutned to generalpopulation,butw asreaclm itled to the m edicalinfit'm aty

tht'ee dayslater.ECF N o.83-1,at153.O n April22,2015,Rogersftled an offenderrequest

asserting severalcom plaintsagainstN tuse Carter,inclucling thatshehad ffassaulted''lnim .

ECF N o.83-3,at201.H SA Landm m spokepersonally with Rogersregatding som eofthese

com plaintsand responded in wridng to the offenderrequeston April24.ECF N o.83-3,at

200-201.OnJune2,RogerswasevaluatedbyDr.ShonkaatLJVA,who notedthathewas
f'doing wellwith no evidenceofongoing itlftcéon and epitheliazadon ofthe entitearea.

Com pletelyhealed atthispoint.''ECF N o.83-5,at46.

       Rogersfiled llisoriginalcom plaintagainstD efendantsD r.D avid M acD onald and

H ealth ServicesAdm inistratorTanya Landnzm on February27,20179theam ended

com plzntwasflled on O ctober18,2017.E CF N o.19ECF N o.45.Rogersbzoughtseven

clnim sagainstD efendants,two ofwhich havebeen voluntarily dismissed.O fthehve

remairling cllims,threehavebeen broughtpursuantto 42U.S.C.j 1983.Theremaining two,
CountsVIand VII,allegeRogersisentzed to putliéve dam agesand attom eys'fees;the

successofthese çountsthusdependson the substandve allegadonsofCounts1,IV,and V .

ECF N o.45.

       CountIisan Eighth A m endm entcbim ofdeliberateindifference to a seriousm edical

need.ltallegesthreebasesofdeliberateindifference:(1)thatDr.MacDonald ffviolated

                                             4
Plaindff'srightto be free from deliberateindifferenceto hisknown seriousm edicalneed for

thepost-opetadve appoin% entscheduled forM arch 12,2015wherethebolster sewn into

l'
 lisheadwastoberemovedi''(2)that<<Dr.MacDonaldfuttherviolatedthisrkhtwhenhe
refused to follow the surgeon'sinstrucdonsthatrestticted Plainéfpsload belring acdvity by

allowing Plaindffto be housed in generalpopuladon on the thitd floor- knowing thatM r.

Rogerswould beforced to carryllisown bodyweight(wllich iswaymorethan 10pounds)
upthteeflightsofstaitstorestinllisroom,orgotothedininghallforeachmeali''and (3)
thatf<D t.M acD onald ftzrtherviolated Plaindff'srightw hen heintentionally tefused to house

Plaindffin themedicalunit/inflrmaryuntillaiswoundsfullyhealed,insteadldckingPlaindff
outoftheinfitvnary on two occasions.''ECF N o.45,at32-33.CountIV allegesthatRogers

w asdischarged ftom them edicalinfirm ary on April28,2015 and tetarned to general

populadon in zetaliadon againsthisexercise ofhisFirstAm endm enttightsto ftle

arlm inisttadve grievances.Id.at37.Finally,CountV also allegesaFitstAm endm entcloim of

retaliadon undetatheory ofsupervisoryliability- lkogersclnim sthatl'
                                                                   lisw oundswete

scm bbed untiltheybled by N urse Carterand thatD r.M acD onald and HSA Landtnlm failed

to intervene.Id.at38.

                                            II.

       PuzsuanttoFederalRuleofCivilProcedure56(a),thecourtmustffgrantsummary
judgmentifthemovantshowsthatthereisnogenlxinedisputeasto anymaterialfactand
themovantisentitledtojudgmentasamattezoflam ''Fed.R.Civ.P.56(a);seeCelotex
Co .v.Catett,477U.S.317,322(1986)9G1nnv.EDO Co .,710F.3d209,213 (4thCir.
2013).W hen maldngtllisdeterm inadon,thecouttshould considerffthepleaHings,

                                             5
deposidons,answetstointertogatories,andadmissionsonfile,togetherwith...gany)
affidavits''flled by the pntties.Celotex,477 U.S.at322.W hethera factism aterialdepends

    on therelevantsubstantivelaw.Anderson v.Libeo Lobby,Inc.,477U.S.242,248(1986).
    ffo nly disputesovetfactsthatmightaffectthe outcom eoftheslzitunderthe govetning 1aw

willpzoperlyptecludetheentryofslpmmat'yjudgment.Facmaldisputesthatareirzelevantor
unnecessarywillnotbecounted.''Id.(citadon omitted).Themovingpartybearstheinidal
burden ofdem onstradng the absence ofagenuine issueofm aterialfact.See Celotex,477

    U.S.at323.lfthatbuzden hasbeen m et,the non-m oving party mustthen com e forward and

    establishthespecificmatetialfactsindisputetosurviveslxmmaryjudgment.MatsusllitaElec.
lndus.Co.v.Zetlith RadioComs,475U.S.574,586-87 (1986).
          In detetmining whetheragenlzineissue ofm aterialfactexists,the couttviewsthe

    factsand draw sal1reasonableinferencesin the lightm ostfavorable to thenon-m oving

    party..
          1..1
             ..
              y.
               % ,710F.3dat213(ciéngBondsv.Leavitt,629F.3d369,380(4thCir.2011)).
    Indeed,Tfliltisanfaxiom thatint''lingonamotion forsummaryjudgment,theevidenceof
    thenonmovantistobebelieved,andalljusdfiableinfetencesaretobedrawninlnisfavor.'''
    McAirlaids Inc.v.Iomberl-clarkCo .No.13-2044,2014WL 2871492,at*1(4thCir.
June25,2014)(internalalteradonornitted)(citingTolanv.Cotton,134S.Ct.1861,1863
'
    (2014)@ercurinml).M oreover,ffgclreclibilitydete= inadons,theweigllingoftheevidence,
    and thedrawingoflegidmateinferencesfrom thefactsarejuryf'
                                                            uncdons,notthoseofa
    judge....''Anderson,477U.S.at255.However,thenon-movingpartyffmustsetforth
    spçcifk factsthatgo bçyond the Tm eze existence ofascintillaofevidence.''?G 1nn,710 F.3d

    at213 (quodngAnderson,477U.S.at252).Instead,thenon-movingpartymustshow that

                                               6
ffthezeissufhcientevidencefavodngthenonmovingpartyforajurytoretuznaverdictfor
tlzatpartp''Res.BanksharesCo .v.St.PaulMerc Ins.Co.,407F.3d631,635(4thCir.
2005)(quodngAnderson,477U.S.at249).fflnotherwords,togtantsummaryjudgmentthe
gcjouttmustdetetminethatnoreasonablejurycouldftndforthenonmovingpartyonthe
evidencebeforeit.''Mossv.ParksCo .,985F.2d736,738(4thCir.1993)(cie gPerini
Co .v.PetiniConst.lnc.,915F.2d121,124(4thCir.1990)).
                                               111.

      CountIallegesavioladon oftheEighthAmenclment,vindicated thtough aj1983
chim.Underj1983,Rogersmustshow (asathresholdmatter)thateachDefendantwas
pezsonallyinvolvedintheallegedviolation.Ashcroftv.I bal,556U.S.662,676(2009)9
Vinned ev.Gibbs,550F.2d926,928(4thCit.1977)rfAlthoughj1983mustbeTzead
againstthebackgtound oftortliability thatm akesam an responsibleforthenatural

consequencesoflnisacdons,'(citaéonomittedj,qliabilitywillonlyliewhereitisafgt-madvely
shown thatthe ofhcialcharged acted personallyitzthe deprivadon oftheplaindffs'rights.

Thedocttineofres ondeatsu eriorhasno applicadon underthissecdon.').
       To prove an Eighth Am endm entvioladon,Rogersm ustshow thathe suffered a

suffciently seriousdeprivadon and tlzatD efendantsacted wit.
                                                           h ffdeliberateindifference''to

llishealthorsafety.Farmerv.Brennan,511U.S.825,834(1994)(citad.onsomitted).Inmates
mustTfshow ln0th (1)aseriousdeprivadon ofabasichuman need;and (2)deliberate
indifferenceto prison condidonson thepartofprison offkials.''Stricklerv.W aters,989

F.2d1375,1379(4thCir.1993).Delibezateindifferencereqllitesç<ahigherdegreeof
disregard than m erenegligence.'?Fnt-m er,511 U.S.at837.A prison ofûcialffm ustboth be
aw aze ofthe factsfrom which theinfezence could bedrawn thatasubstandalrisk ofhnt'm

exists,and he m ustdraw thatinferencer'?Bricev.Vir ' 'aBeach CorrecdonalCenter,58

F.3d101,105(4thCir.1995).
                                            A.

      RogersallegesunderCountIthatD r.M acD onald violated hisrightsby failing to

ensure thatthesurgicalfoam bolsterwasrem oved in adm ely m anner.Specifkally,when

UVA called to reschedule theM arch 12 appointm entto M arch 17,D t.M acD onald failed to

enskue thatRogersm adeitto thatappoin% ent.Instead,Rogersw asseen by D r.Landauer

on M arch 13 and 19 andw astaken to IJVA on M atch 20.Rogersassettsthatthisdelay

consdtutesdeliberate indiffezenceon Dr.M acD onald'spartbecausehe knew thatinfecdon

could resultfrom a failureto rem ove the foam bolsterin atim ely m anner.ECF N o.83-7,at

27.RogersnotesthatD t.M acD onald review ed and signed Rogers'spost-opezative discharge

instrucdons,and thusknew thatthe foam bolsterwasto be rem oved within afew daysof

surgery.RogersassettsthatDr.M acD onald knew the follow-up appointm entw asbeing

zescheduled butfailed to take stepsto ensuretheappoin% entw askeptand the bolster

rem oved so asto avoid infection.In essence,thisisacase aboutanzissed appoin% ent,and

Rogersclqim sthatD r.M acD onald w asdeliberately indifferentby failing to m ake slzrethe

follow-up appoin% entatUVA wasm ade and kept.

       D efendantsrespond thatDr.M acD onald showed no delibetate indifferencebecause

(1)hqdidnotdelayorinterfetew1t.11Rogers'saccesstooutsidecate;(2)hehadno
constimdonaldutyto rescheduleRogers'sfollow-up appointment;and (3)Dr.MacDonald
properly treated Rogers'swoundsatACC.D r.M acD onald exnm ined Rogerson M arch 11


                                             8
and noted no signsofinfecdon.D r.M acD onald w asaw ate thattheM arch 12 follow-up

appoin% entatUVA w asbeing rescheduled,and thatRogerswould be seen by laiscolleague

Dz.LandaueronMarch 13.Defendantsassertthatnoreasonablejurycouldfindfzom these
factsthatD z.M acD onald dem onstrated deliberateindifference to Rogers'sm edicalneeds.

Thecout'tagtets.

      A saO eshold m atter,Rogersfailsto show any personalinvolvem entby D r.

M acD onald in the scheduling,orfailure to schedule,Rogers'sfollow-up appointm ent.

Becausej1983doesnotpe= ittes ondeatsu etiotclqims,Rogetsmustptesentenough
evidenceto show thatD r.M acD onald waspersonaEy itw olved in the scheduling offollow-

up appoin% entsand in ensuting thatpadentsweretaken to theitappoin% ents.D r.

M acD onald tesdfied thathewasnotpersonallyitw olved in setl
                                                           ing otzeschedllling Rogers's

M atch 12,2015 appoin% ent.ECF N o.83-7,at22.In H SA Landm m 'sdeposidon,she

idendfied Faith Sim m onsasA CC'Sschedulerand saysthat,w hen an outside appointm ent

qeedsto bescheduled,thedoctozsendsareferralfot'm to the scheduler,who then takescare

ofthe entitescheduling process.ECF N o.92-3,at15.H SA Landtum also teséfed thatpost-

opezadve appoin% entdatesare usually Trsentback''from the outsidehospitalto A CC,

m eaning thatdoctorsatACC arenotinvolved in tlzeitschedl:ling even to theextentof

passing along areferralfot'm .ECF N o.83-3,at203.

      W hilepetsonaldirecdon oractazalknowledge and acquiescencecan consétazte

personalinvolvem ent,no factsindicate thatD t.M acD onald had acm alknowledge ofany

failureinscheduling.SeeRodev.Dellatcirete,845F.2d1.
                                                  195,1207(3rdCir.1988)
rTersonalinvolvementcan beshown thtough allegadonsofpersonalditecdon orofacmal

                                           9
knowledge and acquiescence.Allegadonsofparticipadon or actualknowledgeand

acqtziescence,however,mustbemadewithappropzatepatdculadtp').Rogets'sfollow-up
appoin% entto have hisbolstetzem oved w asoriginally setforM atch 12,2015,butUVA

had to teschedule.W hileD r.M acD onald wasaware therescheduling oftheappoin% ent

waspending,llisexam inadon ofRogezsrevealed no sym ptom sinclicadng any com plicaéons

wit.h Rogers'sgzaftsite.D r.M acD onald also knew thatRogersw asscheduled to seehis

colleague,Dr.Landauer,on M arch 13.Rogersm issed theM arch 17 appointm ent,butthere

isno evidence thatD r.M acD onald lcnew this,asitisundisputed thatRogetswasbeing

treated byD r.Landauerduting thispedod.In fact,D r.M acD onald wasnotinform ed ofany

ptoblem with Rogers'sbolsterora missed appoinM entuntilafterthe second stugerywas

com pleted on M arch 23.

       Given Dr.M acD onald'slack ofpersonalitw olvem ent,thefeisinsufhcientevidence

from which areasonable factM dercould Snd deliberateindifference.The couzttakes

guidancefrom Perre v.Donahue,703F.Supp.2d839,847(N.D.Ind.2010),inwllicha
ptisonezallegedaviolation ofhisEighth Amendmentdghtsunderj1983againstthehealth
servicesadm inistratorforfffsiling to facilitate the schedlnling and com pledon ofalivet

biopsp''Thecourtfound thattheH SA ffwasnotinvolved in the processofschedlzling

offendersforoutsidetrea% entorpzocedures.''ldz.at846.Theprocessdescribed for
scheduling such appoin% entsisvery sim ila.
                                          rto the processatACC- + em edicalsectetary

orschedlxling assistantzeceived aconsultadon requestfrom thetreating physician,wllich

wasfaxed to tlaecorpotate ofhce ofthePrison H ealth Servicesforapproval.1d.Atthat

pointthemedicalsecretaryschedtzledtheappoin% ent.Ld.aTheHSA wasneverpetsonally

                                              10
involved.J.
          i Thecourtruled that,even iffactsexistedto suggesttheHSA personally
pardcipated in the prisoner'sm edicalcare,deliberateindifference to a sedousm edicalneed

wasalaighstandardthatcouldnotbemet.Li at847.Thecourtgtantedslammalyjudgment
and dismissedthej1983clnim arinsttheHSA.Id.at862.
      W hileRogersisno longeralleging CountIaginstHSA Lancltnxm ,PerzeyZ usttates

the sortofpersonalinvolvem entnecessary to consdtutedeliberateindifferenceunderthe

Eighth Am endm ent.See703 F.Supp.2d at846.AtACC,a doctor'sonlyitw olvem entin

scheduling outsideappoin% entswaspassing along areferralfot'm to theschedtller.A fter

thispoint,doctotshad no rolein scheduling any furtheroutside appoin% ents- allfollow-

up appoin% entsorigm
                   ' ated ftom the outsideclinic.Dr.M acD onald wasn'tanym ore

involved in scheduling Rogers'spost-operadve appoin% entthan H SA Lancltnlm .

      Fnfvnerzequitesthata defendantin aclnim ofdeliberate indifferencebe awareofall

factsindicadngariskofseriousinjuty,dtaw theinferenceofathteattotheplaintiff,and
then ignore thiszisk.511 U .S.at837.N othingin therecord showsthatD r.M acD onald

appreciatedasignihcantriskofseriousinjuryandconsciouslydistegardedit.Dr.MacDonald
saw Rogerson M arch 11and noted no sign ofinfection.A lthough he did notknow precisely

when the foam bolsterwould berem oved atUVA,heknew Rogersw ould be seen by D r.

Landauerin two days,on M arch 13.Given tlnis,no reasonable factfindercould find thatD r.

M acD onald wasdeliberately indifferentto Rogers'sneed to havellisfoam bolsterrem oved.

                                           B.

      RogersnextallegesthatD r.M acD onald violated llisEighth Am endm entrightsby

allowing him to ascend staitsto accesslliscellin generalpopuladon.Rogersazegesthatthis


                                            11
wasinclearvioladon ofhispost-operadveordersstatingheshouldnotcarryanyobjectover
10 lbs.Rogersarguesthatbecause hisown bodyweightexceeds 10 lbs.,reqlliting lnim to

ascend and descend stairsforced him to carly thatweightand violated the post-operadve

ordersissued to aid hisrecovery.D efendantsargue thatthe onlyreasonableintem retation of

UVA 'Spost-operadve orderprevenéng Rogetsfrom lifdng m ore than 10 lbs.isthatRogets

wasnotallowedtocarryforeignobjectsweighingmotethan 10lbs.,whichwouldnot
includebodyw eight.

       Again,Fntvnerrequiresadefendantbesubjecdvelyawateofadsktotheplaindffand
then disregard thisrisk.511 U .S.at837.Leaving asidewhetherclim bing stairsposed a

signihcantrisk to Rogers'srecovery,thereisno evidence in therecord thatD r.M acD onald

wasawareofany such risk.Indeed,D r.M acD onald tesdhed in hisdeposiéon thathe

believedhewasobeyingDr.Shonlïa'sdischargeorderswhenhedischargedRogersbackto
hiscellin generalpopuladon.ECF N o.83-7,at46-47.D t.M acD onald intem reted the

discharge ordersstaéng Rogersm ustnotliftm orethan 10 lbs.asteferring to foreign

objects,tatherthanhisownbodyweight.lJ.z Nothingintherecordindicatesthatthiswas
pretense.A sD r.M acD onald w asnotawareofanyrisk to Rogers,Rogetscannotm ake a

clsim ofdeliberateindifference.SeeFntmer,511U.S.at837(stadngthat,toholdaprison
ofhcialliableunderthe Eighth Am endm ent,the ofhcialm ustbe130th aw are offactsfrom

w llich theinference could be drawn thata substandalrisk ofserioushlt'm exists,and m ust

dtaw theinfetence).



1Thisseem stobethelogicalintem retadon,asotherwise,Rogersw ouldbepetmittedno acdvityandwouldberestricted
tobed rest- som etbing thatDr.Shonkapzesllmablywould havestated explicitly.

                                                  12
       Moteovez,theFourthCircuithasheldthatajaildoctorcandisagreewithanoutside
specialist'sdiagnosisand tzear entplan foran inm ate withoutlzisorhezacdonsconsdtuting

deliberateindifference.Inlacksonv.Lightsey,775F.3d170,178-79(4thCit.2014),an
inmateallegeddeliberateindifferencetoaseriousmedicalcondidonwhenajaildoctor
diagnosedhim withheartatrhythmia,despitetheinmate'sproducdon (oroffertoproduce)
m edicalrecordsshowing a cardiologisthad previously cliagnosed and treated him fozam ore

setiouscondidon.TheFourth Citcuitruled thateven ifthedoctor'sdiagnosiswasm istaken,

itwasessentially a clisagreem entbetween an inm ateand aphysician ovetpropezm edical

cate.J-l.
        LFtzrther,thedoctot'serroneousdiagnosisandtrea% entcould tepresentadeviadon
from theaccepted standard ofcate and stillnotconsdm tedeliberateindifference.Id.at179.

       D r.M acD onald'sacdonsdo noteven approach thelevelofdeviadon shown by the

defendantinlackson.See775F.3dat178.Indeed,Rogers'sexpertDr.Rupeconcededthat
llisacéonsdo notconstitutea depattate from the standard ofcate.2ECF N o.83-6,at83.A s

such,Rogershasshown no evidence thatD r.M acD onald'sacdon in allowing Rogersascend

stairsconsdtutesdeliberateindifference to a seriousm eicaldsk.

                                                     C.

        Finally,RogerscontendsthatD r.M acD onald showed deliberateindifference to

Rogers'sm edicalneedswhen he dischatged him fzom them edicalinfum ary afterlaisinidal

stugeryatUVA (whetherthiswasM arch 6orM arch 9)and on April28,amonth afterlzis
second surgery.Thisallegaéoniscloselyrelated to theallegadon above(asitwasthe



2WhenaskedifDt.MacDonaldcommittedatzyspecocactsofnegligencebesideshisfffaillztetoassurethat(
                                                                                           Rogers's)
outside appointment...occurred,''D r.Rupe answered,<% 0.':ECF N o.83-6,at83.

                                                     13
dischargethatnecessitatedRogers'suseofstairs)and failsforthesamereason.Apartfrom
fliling to show deliberate indifference,Rogershasshown no hst'm asaresultofbeing

discharged ftom the infil-mary.Rogets'sown expertacknowledgesthathispresencein

generalpopuladon and useofthe stairshad no im pacton hisrecoverp3ECF N o.83-6,at

79.In the Eight.h Am endm entcontext,only TTextzem edeprivadons''suffice in acondidons-

of-confmementclsim.Atnoldv.S.C.De 'tofCorr.,843F.Supp.110,113 O .S.C.1994).
SummaryjudgmentasitpertainstoCountlisthereforeGRANTED.CountIis
D ISM ISSED .

                                                      IV.

        CountIV isaretaliadon clnim undertheFitstAmendmentaagainbroughtviaj1983.
TheFirstAm endm entincludestherightto befree from tetaliadon by apublic officialfor

theexerciseoffreespeech.SeeACLU v.W icomicoCountp Md.,999F.2d780,785(4th
Cir.1993)rflketaliadon,thoughitisnotexpresslyteferredtoitltheConsdtution,is
nonethelessacdonable becauseretanatory acdonsm ay tend to claillindividuals'exercise of

consdtudonalrights.').However,astheFoutth Circuithasexplained,noteveryresponseto
an individual'sexercise ofhisFitstAm enclm entzightto ftee speech isacdonable retaliadon.

SeeDiMe liov.Hnines,45F.3d790,806(4thCir.1995)rW oteveryrestdcéonissufûcient
to clnillthe exercise ofFirstAm enclm entrights,notiseveryrestdction acdonable,even if

retaliatorp7).Rather,to provethistetaliadon clnim,Rogersmustdemonstratethatthe
D efendants'acdonsim properlylim ited ltisrightto ftlegdevances.SeeW icom ico County,



3D r.Rupewasasked ifshe feltthatRogers'ssecond surgery wasaffected by lliswallring up and down stairsatcertain
pointsafterhis& stsurgery,and she answeredy<<1do notfeelitwas.N o.''ECF N o.83-6,at79.

                                                       14
999F.2dat785rflnordertostatearetaliadonclnim,gplainéffsqarereqlliredto show that
(defendant's)acéonsadvetselyimpacted theseFirstAmendmentrights.').
      Underthesegeneralpzinciples,couttsfollow athree-parttest.fT irst,theplaindff

m ustdem onsttate thatlzisorherspeech wasprotected.''Suatez Co .Indus.v.M cGraw,

202F.3d676,685-86(4thCit.2000)(cidngHuan v.Boazd'
                                                ofGovernots,902F.2d1134,
1140(4thCir.1990)).tfsecond,thedefendanttookanacéonthatadverselyaffectedthat
protectedactivitp''Bookerv.S.C.De t'sofCorr.,855F.3d533,537(4thCir.2017).
fT hird,theplnindffm ustdem onstrate thatacausalzelationsllip existsbetween itsspeech

andthedefendant'sretaliatoryaction.';SuatezCo .Indus.,202F.3dat686(cidngHuan ,
902 F.2d at1140).Notably,theFotuth Circuithasheld thatffltjhecausadon reql'itementis
rigorous;itisnotenough thatthe pzotected expression played atole orwasam odvadng

factorin theretaliaéon;cloim antmustshow thatfbutfot'theptotected expression thegstate
actor)would nothavetaken theallegedtetaliatoryacdon.''Raub v.Cam bell,785F.3d 876,
885(4t.
      h Ciy 2015)(alteradonsinoriginal)(citationsomitted).
      Rogezsallegesthathewasdischatged from them edicalin6tvnaryin retaliadon fotthe

flling ofgrievancesand com plaintsaboutH SA Landtnlm and thenursing staff Rogersclnim s

thisacdon would deterapetson ofnorm alresolve from flling grievancesand thusD r.

M acD onald and H SA Lanclmlm are liable forretaliadng againsthim fotexercising llisFirst

Am endm entrights.D efendantsrespond thatD r.M acD onald released Rogersback into

genezalpopulaéon fotm edicalreasons,thatH SA Lancllnxm wasuninvolved irlhousing

assignm ents,and thatRogers'srightto filegrievanceswasn'tnegadvely im pacted by the

clischarge.


                                            15
      D efendantsconcede thatthe flling ofgtievancesisptotected speech underthe First

Am endm ent.Thisfulfèllsthe & stprong oftheabovetestassessing retaliatory conduct.The

onlyrem nining quesdonsarewhetherthe acdon taken by D r.M acD onald and H SA

Lancltnxm wasadverse to Rogers'sFirstAm endm entrightsand whethertherew asacausal

connecdon between Rogets'sféing ofgtievancesand hishousing assignm ent.

       ln herdeposidon,H SA Lanclm'm tesdhed thatshehad no rolein inm ates'housing

assignm entsand thatonly doctorscould orderthe dischargeofa padentfrom the infitm ary.

ECF N o.83-3,at56.Rogerspresentsno evidenceto thecontrary.H SA Lanfqtnlm thetefore

had no pezsonalitw olvem entin the alleged tetaliadon.

      A sto D r.M acD onald,thereisno evidence causally linking Rogers's61ing of

grievancesand the decision to dischargehim ftom tlïe m edicalinfitm ary.Rogersseeksto

infercausadonfrom thteefacts:(1)llisremovalftom theinfst'matyonApril28wasnot
recordedit'
          lthemedicalrecord,asotherplacementorderswete,(2)Dr.MacDonzdoffered
no reason fortheApril28 rem ovalitllzisdeposidon,butonly provided onein his

declataéonsuppottingthemotiopforsummaryjudgment,and(3)Rogetswasmovedback
to theinfirm aryonly tlzreedayslater,where he rem ained foranotherthree weeks.These

factsareinsufûcientto supporta finding ofcausadon.The absenceofanotadon in the

m edicalzecord providesno basisto suggestthatRogers'sdischatgecam e becauseofany

grievance hefiled.Indeed,given Rogers'sconsistentpattern offlling gdevancesdtuing the

period,thetransfetbacktotheinfit-marythreedayslatersuggestsjusttheopposite.
       W ith regard to D r.M acD onald'sradonale,he statesin llisdeclaration in suppol'tof

sllmmaryjudgmentthatamedicalreasonfordischargingRogersonApril28wasthatthere

                                            16
were highezêatesofinfecdon in the infit'mary and Rogezshad suffered oneinfectbn already.

ECF N o.83-2,at2.W hilethisexplanadon doesnotappeatin therecord beforeD r.

M acD onald'sdeclatadon,D r.M acD onald wasneverditectly asked dtuing llisdeposidon

why heclischarged Rogerson April28.H owever,in response to Rogers'sApdl29

em ezgency gzievancecom pbining ofthe dischazge,D z.M acD onald responded,fo ue to

lim ited beds,you atethehealthiestperson in theinfit-m arp''ECF N o.83-10,at3.Tllis

explanadon forthe dischargeisnotinconsistentwith thatoffered in Dr.M acD onald's

declarationinsupportofslxmmatyjudgment.ThatDr.MacDonaldofferstwo
com plem entary,butnotidenécal,explanadonsfozclischatging Rogerswould notpet-m ita

reasonablejutortoinferretaliadon againstRogersforlliscompbints.
      M oreover,the zecord dem onstratesthatthe dischazgehad no im pacton Rogers's

ability to flle gdevances.AsD efendantspointoutaRogers'srateofftling gtievanceschanged

little from m onth to m onth in theHm esturounding thealleged retaliadon.Rogersflled four

grievancesandcomplaintsin March,fourinApril,twoinMay,thteeinJune,threeinJuly,
and fourin August.See enerall ECF N o.83-10.Thisdm eline doesnotsuggestthe

existenceofevidence(circlxmstandalorotherwise)ofretaliatoryactioninAplilresultingin
an adverseim pacton Rogets.

       Rogerspointsoutthatffga)plaindff'sTacttzalresponseto theretaliatoryconduct'isnot
disposiùveofthequestion ofwhethezsuch action would likely detera person oforclinary

fit-mness.''Marénv.Duffy,858F.3d 239,250 (4th Cir.2017)(quoting Constandne,411F.3d
at500).Thisisttaze,butthecouttdoesfindRogers'sreaction and sentimentsto beindicative
ofwhatan ordinaryresponsemight6e,andveryindicaéveoftheimpactofthedischarge.

                                           17
SeeDa ev.Rubenstein,417Fed.App'x317,*319(4thCit.2011)(affirmingthedismissalof
acllim ofretaliation astheplaintiffcondnued to filegrievancesand then filed alawsuitafter

thesupposedtetaliatoryacéon bypzison ofhcials)rfrl'hepbinéffjfailed to demonstratethat
theconductofprison officialsadvetselyaffectedhisconsdttzdonalrights.rfheplaindffj
pzoceededtoftlewzittengrievancesontheissueandthenfzedtilislawsuit.'l.Rogets's
sentim entshere indicatethathe feltundeterred by hisdischatge from theinfitm ary.Indeed,

w hen asked dlxring hisdeposidon ifhe feltthatllisability to fllegrievancesw asbeing

interfered with,Rogersresponded thathedid noteverfeelthisw ay.ECF N o.83-1,at109.

Rogershasthusfailed to show eitheracausalconnecdon between llisfiling ofgrievances

and Dt.M acD onald'sorH SA Landrum 'sacdons,oran adverseimpactfrom the discharge.

A ccordingly,D efendants'm odon asitpertainsto CountIV isGR AN TE D and CountIV is

D ISM ISSED .

                                            V.

       CountV assertssupetvisory liabilityofD r.M acD onald and H SA Lancltnlm forthe

actionsofNurseCatter.Becausej 1983 doesnottecognizeliabilitybased upon res ondeat
su erior,fflfjorprisonoffcialstobeheldliableunderj1983forconstittdonalitjudes
inflictedbytheirsubordinates,aninmatemustestablishthat:(1)thesupervisorhadacttzaloz
constructive knowledgethatlzissubotclinate wasengaged in conductthatposed a fpervasive

and unreasonable'risk ofconsétudonalinjury;(2)thesuperdsor'sresponseto tllis
knowledgewasso inadequateasto show rdeliberateindifference ortacitauthorization'ofthe

offensivepracdces;and (3)therewasan Yffitmativecausallink'between thesupervisor's



                                            18
inacéonandthepardcularconsdtudonalinjurysuffered.''Wilkinsv.U ton,639Fed.App'x
941,945(4thCir.Mar.2,2016)(quotingShaw v.Sttoud,13F.3d791,799(4th Cir.1994)).
       RogetsallegesthatN tuse Cartet scm bbed hiswoundsun1 they bled forthe ptzm osç

ofcliscoutaging hisgrievance and com plaintf1ling.4D efendantscontestthisand argue that

thezeisno record thatNutse Cartereverbreached the standard ofcare.W hetherN utse

Cartercom m itted the alleged abuse doesnotaffectthe court'sdecision- Rogerspresentsno

evidenceofa causallink between H SA Landnlm 'sorD r.M acD onald'saction orinacdon

and N urse Cartet'stteatm entofRogers.

       Rogezsflled anllm berofcom plaintsregarding N kuseCartez,including hettteatm ent

ofhisw ounds.See ECF N o.83-3,at200-201.HSA Landrum responded to these

complaints,discussing som eofthem in person.Ld.aW hileNurseCarter'swound cleaning
wasnotdiscussed in person,H SA Lancltnlm 'swritten responseencotuaged Rogetsto

contactheriftherewereany fllttherissues.J-1.
                                           L'Ihistesponsedoesnotindicatetacit
authorizadon ofordehbetateindifference towardsany alleged abuse.H SA Lancltnlm flltther

teséfied in herdeposidon thatherroleasH SA only itw olved com murlicadon with doctots

orwith the directorofnursing and thatshe nevertold N urse Carterhow to treatinm ates or

directed herin anyw ay.Jdxat54.Rogershaselicited no evidenceshowingan af6tvnadve
                           -




causallink between H SA Landmam 'sacdonsorinactionsand N urse Cattet'swound

treatm ent.




4RogersdoesnotZlegeaspeco cdateon whichN urseCartercomm itled thealleged abusebutfled hisoffenderrequest
com plniningoftheabuseonApril22,2015.ECF N o.83-1,125.

                                                  19
      Similarly,D r.M acD onald had lim ited knowledge ofNtzrse Carter'sacdonsasthey

pertained to Rogers,and Rogershasshown no evidence ofa causallink be> een D r.

M acD onald'sacdon and N urse Carter'saneged abuse.D r.M acD onald did,however,

exam ineRogers'swoundson severaloccasionsshortly afterN urse Cattercleaned them and

found no evidence ofabuse.ECF N o.83-2,at1-2.Rogersfailsto establish eitherH SA

Landrlm 'sorD z.M acD onald'sawatenessoftheissueorany affitm adve causallink between

theirsuperdsion and N utse Carter'sactivity.Fotthisreason,CountV fails.D efendants'

moéonforsllmmaryjudgmentisGRANTED.
                                         W .

      Forthereasonsstated above,Counts1,IV,and V fail.CountsV and VIare

dependentupon the substandveallegadonsofCounts1,IV ,and V and thusalso fail.

Defendants'motionfozslxmmaryjudgmentisthereforeGRANTED.AIIcountsremnitning
in Rogers'sam ended com plaintareD ISM ISSE D .

      An appropdate O rdershallbeissued today.


                                               Entered:rJ///èlzo(#
                                          fwf M r'TX'
                                                    rr#f.W V-CZ-'
                                               M ichaelF.Uzbanski
                                               ClliefUlted StatesDistdctludge




                                          20
